IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WALTER ROBERTSON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3809

CARL W. GADD,

      Respondent.

___________________________/


Opinion filed March 2, 2015.

Petition for Writ of Prohibition.

Jennifer Erin Jones of McIntyre, Thanasides, Bringgold, Elliott, Grimaldi & Guito,
P.A., Tampa and Byron Flagg of The Flagg Firm, P.L., Gainesville, for Petitioner.

David G. Henry of Morgan & Morgan, P.A., Tampa, for Respondent.




PER CURIAM.

      DENIED. See Mederos v. State, 102 So. 3d 7 (Fla. 1st DCA 2012).

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.